   Case 3:17-cv-00601-MHL Document 199-1 Filed 07/10/20 Page 1 of 1 PageID# 3133


                                         UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                   RICHMOND DIVISION




     ROBERT DAVID STEELE,et al.,
                                   Plaintiff(s),


                                                                                          3:17-cv-00601-MHL
                                                                   Civil Action Number:

      JASON GOODMAN,ct al.,

                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of perjury that:

                                                                  DEFENDANT'S MOTION FOR
No attorney has prepared,or assisted in the preparation of_
                                                                  LEAVE TO SEEK TRANSFER FOR
                                                                  FORUM NON CONVENIENS OR TO
Jason Goodman                                                     AMEND PLEADING



Signatii^ofPro Se Party

Executed on: July 9, 2020

                                                             OR



The following attorney(s) prepared or assisted me in preparation of.
                                                                          (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
